                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN
In re                                                                Chapter 13
James E. Miller, Jr.,                                                Case No. 13−23446−beh
                        Debtor.

                                            NOTICE
                        Regarding Your Need to File Certifications About
                                (1) Domestic Support Obligations;
                       (2) Plan Payments Made Directly to Creditors; and
                  (3) Compliance with Section 522(q) of the Bankruptcy Code



You will not receive your bankruptcy discharge unless you file Local Form 2831, which is
available on the Bankruptcy Court's website, www.wieb.uscourts.gov. The Form contains
certifications regarding three topics: (1) domestic support obligations, (2) the completion of
payments under the plan made directly to creditors, and (3) the use of a state homestead
exemption requiring compliance with the provisions of 11 U.S.C. § 522(q)(1).
You must file Local Form 2831 within 60 days of the trustee's filing of the certification that the
debtor has made all required payments to the trustee.
If you do not file Local Form 2831 by this deadline, the Court may close your case without
granting a discharge. If the Court closes the case before you file Local Form 2831, you will not be
able to file the form and receive a discharge until you file a motion to reopen the case, pay a
reopening fee (currently $235), and the court orders the case reopened.
You may want to discuss filing the form with your bankruptcy lawyer, if you have one.


Dated: November 16, 2018                           JANET L. MEDLOCK
                                                   Clerk of Court




                  Case 13-23446-beh      Doc 204    Filed 11/16/18     Page 1 of 1
